  Case 2:19-cr-00029-RAJ-RJK Document 50 Filed 07/11/19 Page 1 of 3 PageID# 261

                                                                                                   filed
                                                                                              IN OPEN nni iPT



                          IN THE UNITED STATES DISTRICT COURT FOR THE                          JUL 1 1 2019
                                  EASTERN DISTRICT OF VIRGINIA

                                                                                        CLERK, U.S. DISTRICT COURT
                                            Norfolk Division                                   NORFCIk- v/a


     UNITED STATES OF AMERICA


                     V.                                  CRIMINAL NO.2:19-CR-29


     ANTHONY BUTKIEWICZ III,


                          Defendant.



                                        STATEMENT OF FACTS


           The parties stipulate that the allegations in Count One ofthe Criminal Information and the

   following facts are true and correct, and that had the matter gone to trial the United States would

   have proven them beyond a reasonable doubt.

           1.     On January 31,2019,the defendant, ANTHONY B UTKIEWICZ III, called Senator

   Mark Warner's Richmond office and left ten voicemails. Some of those voicemails included

   threats to assault Senator Warner.


           2.     In those voicemails, the defendant also explained his disagreement with Senator

    Wamer's policies, including on funding for the military, U.S. involvement in overseas conflicts,

   the southern border, and abortion among other issues. The defendant wanted to interfere with

   Senator Wamer's effort to carry out his official duties and to retaliate against the Senator for past

   policies.

           3.     Members of Senator Wamer's staff reported the threatening voicemails to the U.S.

   Capitol Police.

           4.     On Febmary 13,the defendant contacted Senator Wamer's Norfolk office. The staff

   reported the defendant's attempts to contact Senator Wamer to the U.S. Capitol Police.



Oit ^
Case 2:19-cr-00029-RAJ-RJK Document 50 Filed 07/11/19 Page 2 of 3 PageID# 262




         5.      On February 21, agents with the FBI and Capitol Police arrested the defendant on

 a federal warrant at his hotel room in Virginia Beach. Agents advised him of his Miranda rights,

 and he waived them and agreed to speak to the agents.

         6.     The defendant admitted that he had marijuana in his hotel room that he explained

 was his "personal stash."

         7.     Later that day, agents secured a search warrant to recover any drugs, drug

 paraphemalia, and electronic devices from the defendant's hotel room, based in large part on the

 defendant's own statements. The agents recovered from the hotel room three baggies ofsuspected

 cocaine weighing a total ofroughly 2.3 grams next to a digital scale. They also recovered 18 grams

 of suspected marijuana. The substances field-tested positive for cocaine and marijuana,

 respectively. A later lab test also confirmed the presence of cocaine.

        8.      The acts taken by the defendant, ANTHONY BUTKIEWICZ 111, in furtherance of

 the offense charged in Count One ofthe Criminal Information,including the acts described above,

 were done willfully and knowingly with the specific intent to violate the law. The defendant

 acknowledges that the foregoing statement offacts does not describe all ofthe defendant's conduct

 relating to the offenses charged in this case, and that it does not identify all of the persons with

 whom the defendant may have engaged in illegal activities.


                                       Respectfully submitted,

                                       G.Zachary Terjtmliger
                                       Unite(^ t^^^jtgmey
                               By:
                                       William B. Jackson
                                       Assistant United States Attorney
    Case 2:19-cr-00029-RAJ-RJK Document 50 Filed 07/11/19 Page 3 of 3 PageID# 263




             After consulting with my attorneys, I hereby stipulate that the above statement of facts is

      true and accurate, and that had the matter proceeded to trial, the United States would have proved

     the same beyond a reasonable doubt.




                                                   Anthony Butkiewicz III, Defendant



             We are Anthony Butkiewicz Ill's attorneys. We have carefully reviewed the above

     statement of facts with him. To our knowledge, his decision to stipulate to these facts is an

     informed and voluntary one.



                                                   Gregory William Klein, Esq.
                                                   Attorneys for Anthony Butkiewicz III




(jajK j/tP-



                                                                                                           us5
